Case: 14-14896     Date Filed: 04/22/2015    Page: 1 of 2


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14896
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:14-cr-00012-MW-GRJ-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

ROMON MANDEL THOMAS,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                  (April 22, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Randolph P. Murrell and Jennifer Anne Hart, appointed counsel for Romon

Mandel Thomas in this direct criminal appeal, have moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.
              Case: 14-14896     Date Filed: 04/22/2015   Page: 2 of 2


California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsels’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsels=s motion to withdraw is GRANTED,

and Thomas=s conviction and sentence are AFFIRMED.




                                          2